DETAILED ACTION
This Allowability Notice is in response to the amended claims filed on 1/22/2021.
Claims 1 and 2 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) An engine working machine comprising:
an engine;
a diesel oxidation catalyst disposed on an exhaust path of the engine;
a fuel supply device that increases or decreases fuel supply volume towards a combustion chamber in response to increase or decrease of an engine load and that  diesel oxidation catalyst:
a dummy load device;
a work load device;
a load switching device that switches between input and cutoff of a dummy load to and from the engine; [[and]]
an electronic control device that controls switching of the load switching device,
a diesel particulate filter; and
a particulate matter deposition estimation device estimating an amount of PM deposited on the diesel particulate filter,
wherein
when, during input of the dummy load to the engine, the fuel supply volume of the fuel supply device reaches a predetermined dummy load cutoff determination value as a result of elevation of a total load for the engine including the dummy load and a work load, the electronic control device switches the load switching device to cut off the dummy load;
when, during input of the work load without including the dummy load to the engine, the fuel supply volume of the fuel supply device reaches a predetermined dummy load re-input determination value as a result of decline of the work load, the electronic control device switches the load switching device to re-input the dummy load, and during engine operation, the fuel supply volume is kept at a value exceeding a predetermined set value, so that exhaust temperature at an inlet of the diesel oxidation catalyst disposed on an exhaust upstream side of the diesel particulate filter is kept at a value exceeding an activation temperature of the diesel oxidation catalyst, and hydrocarbon adhering to the inlet or on a surface of the diesel oxidation catalyst dissipates due to catalytic combustion or vaporization even during engine operation when a treatment for regenerating the diesel particulate filter is not entailed until an estimated deposition of the particulate matter on the diesel particulate filter reaches a regeneration request value,
when the estimated deposition of the particulate matter on the diesel particulate filter has reached the regeneration request value, the fuel supply device performs post injection to regenerate the  diesel particulate filter, and
when the engine starts, the dummy load is configured to be input after water temperature of engine cooling water or oil temperature of engine oil reaches a predetermined dummy load input determination value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747